Citation Nr: 1744542	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a separate compensable disability evaluation for neurological manifestations in the lower extremities associated with a service-connected lumbar spine disability from March 6, 2013 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1994 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim was remanded in July 2016 for evidentiary development.  All actions required by the remand have been accomplished, and the claim is ripe for appellate review.  

The Veteran had a Travel Board hearing in July 2016.  A transcript is of record.  


FINDING OF FACT

The Veteran's service-connected low back disability picture includes neurological symptomatology manifesting as mild neuralgia in the sciatic nerve; it has been present from March 6, 2013 to the present.  


CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for neuralgia of the sciatic nerve as a manifestation of the low back service-connected disability picture, from March 6, 2013 to the present, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.16, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124, 4.124a, Diagnostic Codes 8520, 8720 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a separate disability rating for neurological impairment in the lower extremities resulting from low back disability, from March 6, 2013 to the present.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  "Staged ratings" are also appropriate in any claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  For reasons discussed in greater detail below, the Veteran is not entitled to a disability evaluation in excess of 10 percent for any portion under appeal (March 6, 2013 to the present), and an additional "staged rating" is not appropriate. 

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991).

The Board, in its July 2016 remand order, requested that a VA examiner review the Veteran's neurological symptoms and determine as to if there are manifestations in the lower extremities which are part and parcel of the service-connected lumbar spine disability picture, and if so, to comment on the severity of those symptoms.  

The Veteran underwent physical therapy in July 2014, and at that time, the treating therapist noted possible radicular pain in the lower extremities with intermittent tingling.  In April 2015, at a hearing with the undersigned, the Veteran reported tingling in the legs and having sharp pain radiating around the knee and in the back of the legs after having to stand for 10 minutes.  In May 2015, the Veteran was assessed with "neural tension," and numbness and tingling complaints were noted.  

In February 2016, the Veteran was afforded a comprehensive VA medical examination to address the severity of the service-connected lumbar spine disability picture.  The examiner expressly noted that the Veteran had subjective complaints of pain radiation from the bilateral buttocks to the knees.  The extent and nature of such complaints were not expounded, and the Board, in remanding the case for an addendum opinion in July 2016, asked the examiner to elaborate as to the nature and severity of neurological symptoms associated with the low back disability.  

The returned addendum, dated in March 2017, noted that the Veteran had "subjective complaints of radiculopathy."  The examiner could not, however, diagnose the Veteran with radiculopathy, as a review of two electromyogram (EMG) testing reports, dated in September 2008 and March 2016, "were normal with no evidence of radiculopathy or peripheral nerve condition."  The examiner also noted that a September 2016 X-ray of the lumbar spine was normal, and a July 2011 magnetic resonance imaging (MRI) examination "showed no disc extrusion or herniation."  Despite this, the examiner fully considered the subjective complaints of tingling and pain, and stated that given these reports, the "Veteran's history" would "suggest mild involvement of the sciatic nerve in both lower extremities."  

With respect to neurological impairment associated with lumbar spine disability, applicable regulatory provisions direct that "associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment" be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  

Neuralgia is defined by regulation as being a nerve impairment "characterized usually by a dull and intermittent pain, or typical distribution so as to identify the nerve."  See 38 C.F.R. § 4.124.  Such manifestations are to be rated "with a maximum equal to moderate incomplete paralysis."  Id.  In viewing the Veteran's complaints, which amount to a pain in both extremities associated with a tingling, it can be determined that some degree of neuralgia is objectively present.  Further, the VA examiner in 2017 assessed the pain and tingling as being associated with the sciatic nerve.  

Neuralgia of the type exhibited by the Veteran, and pertaining to the sciatic nerve, is evaluated under Code 8720.  In applying this regulation, the Veteran can receive a 10 percent evaluation for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, and 60 percent for severe incomplete paralysis with marked muscular atrophy.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720.  The Veteran had not exhibited complete paralysis, and as neuralgia forms the objective assessment of neurological disability, a maximum of 60 percent under an incomplete paralysis is permitted by law.  Id.  

In viewing the Veteran's reported symptoms in light of clinical and examination reports, to include symptoms reported to the undersigned at his April 2015 Travel Board hearing, it is evident that there is some degree of pain and tingling into the lower extremities as due to sciatic nerve involvement.  The degree of limitation associated with such involvement has been clinically assessed as "mild" in nature by a VA physician in March 2017.  The Board is aware that a physician's determination as to if a symptom is "mild" or "moderate," etc. is not determinative in a case; however, the medical assessment can be helpful in providing an "equitable and just" review of the evidentiary record.  See 38 C.F.R. § 4.6.  To that extent, it is noted that, at most, there are complaints of intermittent times of shooting pain, with other periods of dull pain, during periods of extended standing.  Understanding this, and in also considering the subjective reports of tingling, the VA examiner's assessment of a "mild" impairment is highly probative.  There do not appear to be any needed ambulatory assistive devices or assessment of muscular atrophy, and the Board can conclude that, at most, a mild sciatic nerve incomplete paralysis, associated with neuralgia as a manifestation of service-connected low back disability, is present.  As such, a separate compensable 10 percent evaluation, but no more, will be assigned.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8720.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with respect to entitlement to a separate disability rating in excess of 10 percent for neurological impairment associated with service-connected low back pathology because the preponderance of the evidence is against that portion of the Veteran's claim.  38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a separate 10 percent disability evaluation for neurological manifestations in the lower extremities associated with a service-connected lumbar spine disability, from March 6, 2013 to the present, is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


